Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/20 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figs. 2, input pin (write protection pin) to Memory 100 should be label as “WP”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 10, paragraph 0059, line 2, “memory 00” should read “memory 100”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the earth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “the earth” should be changed to “a ground”
Claims 11-14 are therefore rejected because of their dependency on claim 10.
Claim 15 recites the limitation "the receiving of the first level signal" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “absorb a first level signal when the receiving of the first level signal” should be read as “absorb the received high-level write protection triggering signal when the receiving of the high-level write protection triggering signal”
Allowable Subject Matter
Claims 1-9, 16-20 are allowed.  Claims 1 and 16 are independent claims.
The following is an examiner’s statement of reasons for allowance:

Claims 2-9 are therefore allowed because of their dependency on claim 1.
Claims 10-14 would be allowed if claim 10 is rewritten to overcome the 112 rejection stated above.   
The prior art of record also fails to disclose a display apparatus comprising a write protection circuit for memory, wherein, the write protection circuit for memory comprises in combination with other cited limitations, a write protection controlling circuit connected with the write protection pin of the memory and configured to provide the write protection pin of the memory with a second level signal for restricting the memory from being written with data, wherein the second level signal is opposite in polarity to the first level signal; and an interference signal absorbing circuit connected with the data writing triggering terminal and configured to detect a level signal received by the data writing triggering terminal when the memory functions normally and absorb the first level signal when the receiving of the first level signal by the data writing triggering terminal is detected as recited in claim 16.
Claims 17-20 are therefore allowed because of their dependency on claim 16.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

A write protection circuit for memory, comprising: {FR-19036-USPT/01220050v1 }15a first resistor connected with a write protection pin of a memory and configured to input a low-level write control signal to the write protection pin of the memory when the memory functions normally; a data writing triggering terminal connected with the write protection pin of the memory and configured to output a received high-level write protection triggering signal to the write protection pin of the memory when the memory is updated in data; and an interference signal absorbing circuit connected with the data writing triggering terminal, and configured to detect a level signal received by the data writing triggering terminal when the memory functions normally and absorb the received high-level write protection triggering signal when the receiving of the high-level write protection triggering signal by the data writing triggering terminal is detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kao (US 10755789) discloses a write protection circuit for a data storage device comprises a controller a controller and a plurality of flash memories.  The flash memories comprise a write protection pin. The write protection circuit comprises a fuse and a switch. When the switch is operated in a turned on state, the fuse is directly grounded via the switch and therefore is burned, and a signal on the write protection pin of the flash memories becomes a signal with a low-level state so that the flash memories of the data storage device will be permanently inhibited to be written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824